DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/267,962, filed on 02/11/2021.
2.	Claims 1-5 and 11-20 are pending.
3.	Claims 6-10 are cancelled.
4.	Claims 13-20 are new.
5.	Claims 1-5 and 11-20 are rejected.

Oath or Declaration
6.	Applicant(s) oath or declaration filed on 02/11/2021 are approved by the office.
Drawings
7.	The drawings and specifications filed on 02/11/2021 and 02/12/2021 are approved by the office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 12 and 17-20 recite a “computer-readable medium” which appears to cover both transitory and non-transitory embodiments. Applicant’s Specification states examples of a medium as claimed in paragraph [0145] as “a computer-readable signal medium or a computer-readable storage medium or any combination of the two” which covers both transitory and non-transitory medium. Such examples do not explicitly define the term.  The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer-readable medium as recited in the claims 12 and 17-20 in order to 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



10.	Claims 1-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mickens, (USPUB# 2012/0084346 A1).

11.	Regarding claim 1, Mickens disclosed a page presentation method, comprising: 
receiving an access request for a target page, wherein the target page has a plurality of page blocks (see para. [0004] shows requests for web page); and 
presenting a block snapshot of at least one page block in the target page stored locally in response to the access request, wherein each page block has a respective block snapshot (see para. [0048-0050] shows snapshot chunks. Chunks are read as blocks).

a computer system that further includes limitations that are substantially similar to claim 1. Mickens disclosed a computer system (see Fig.1 and associated texts). As such, is rejected under the same rationale as above.
Claim 12 recites a non-transitory computer-readable storage medium that further includes limitations that are substantially similar to claim 1. Mickens disclosed A non-transitory computer-readable storage medium (see Fig.2 and associated texts). As such, is rejected under the same rationale as above.

12.	Regarding claim 2, Mickens disclosed the method according to claim 1, further comprising: 
detecting whether an initial snapshot of the at least one page block in the target page is stored locally (see para. [0021-0022]); 
generating an initial snapshot of each of the at least one page block in response to no initial snapshot of the at least one page block in the target page being stored (see para. [0021-0022]); and 
storing the initial snapshot locally as the block snapshot (see para. [0022-0025]).

13.	Regarding claim 3, Mickens disclosed the method according to claim 2, further comprising: 
in response to the initial snapshot of the at least one page block in the target page being stored, presenting the initial snapshot of the at least one page block in the target page stored locally prior to network data of the access request is returned (see para. [0021-0022]).

14.	Regarding claim 4, Mickens disclosed the method according to claim 3, further comprising: 
subsequent to the network data of the access request is returned, generating a real snapshot of the at least one page block in the target page based on the network data, wherein the real snapshot is configured to record a real appearance of each page block of the at least one page block (see para. [0021-0025]); and 
updating the initial snapshot stored locally based on the real snapshot and the initial snapshot of each of the at least one page block (see para. [0021-0025]).

15.	Regarding claim 5, Mickens disclosed the method according to claim 4, wherein said updating the initial snapshot stored locally based on the real snapshot and the initial snapshot of each of the at least one page block comprises: 
acquiring first version information and/or first identification information corresponding to the real snapshot of the each of the at least one page block (see para. [0021-0025] shows checking stored version against new or updated changes missing locally); 
acquiring second version information and/or second identification information corresponding to the initial snapshot of the each of the at least one page block (see para. [0021-0025] shows checking stored version against new or updated changes missing locally); 
detecting whether the real snapshot of the each of the at least one page block is consistent with the initial snapshot of the each of the at least one page block, based on 
storing the real snapshot locally at a client to replace the initial snapshot, in response to the real snapshot of the each of the at least one page block being inconsistent with the initial snapshot of the each of the at least one page block (see para. [0021-0025] and [0033-0035]).

16.	Claims 13-20 contain preambles of a computer system and a computer-readable medium which refer to claims 1-5 and therefore are rejected under the same rationale as claims 1-5 above.
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A method and apparatus for displaying locally stored content objects is disclosed. In one embodiment, the method comprises receiving a message containing one or more parameters indicative of one or more characteristics of a client, and sending one of a plurality of groups of one or more content objects from a set of content objects to the client based on the one or more parameters, wherein each of the plurality of groups is suited for use with clients having a different set of one or more parameters. (Decaster ‘947)
A method and apparatus for peer-to-peer video precaching is described. In one embodiment, the method comprises building a user profile, periodically checking for new content of objects in the user profile, maintaining a data base of available objects and location of said objects, and determining the download location of an object requested by a user. (Decaster ‘474
A method and apparatus for displaying locally stored content objects is disclosed. In one embodiment, the method comprises running an agent on a machine and integrating one or more locally stored objects in a page being displayed using information from the agent. (Decaster  ‘420)
A method and apparatus for content precaching is described. In one embodiment, the method comprises periodically checking servers in a networked environment for new content based on a profile, storing content identified as new on the servers in a cache accessible by an network access gateway, the network access gateway thereafter detecting whether a request is for at least a portion of the identified new content previously stored in the cache, and returning the at least a portion of the identified new content from the cache (Deacaster et al.  ‘960)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443